      Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

Edward L. Scherer;                                )
Individually, and on behalf of all others         )
similarly situated,                               )           Civil Action
       Plaintiffs,                                )           File No.
                                                  )
v.                                                )
                                                  )
Frost Bank,                                       )           Jury Trial Demanded
       Defendant.                                 )
                                                  )
                                                  )

                      ORIGINAL CLASS ACTION COMPLAINT AND
                          MOTION FOR INJUNCTIVE RELIEF


       COMES NOW CLASS PLAINTIFF, Edward L. Scherer (“Plaintiff” or “Mr. Scherer”), on

behalf of himself and the Class, and in the public interest, and brings this class action complaint

against Frost Bank (“Defendant” or “Frost Bank”).           Plaintiff would respectfully show the

Honorable Court as follows:

                                              I.
                                        INTRODUCTION

       1.      At an unprecedented time of severe national need, Frost Bank chooses privileged

discriminatory policies driven by corporate greed over the recognized and urgent needs of

America’s small businesses.

       2.      Authorized by Congress and the President of the United States under the

Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 (“CARES Act”) and its loan

programs to administer billions of dollars in federal funding to small businesses in a fair, equitable

and uniform manner, Defendant implemented a loan process that unlawfully prioritized its existing

business clients at the expense of not only its own clients without business checking accounts, but

also other small businesses from applying for funds from the governmental loan program.


                                                  1
      Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 2 of 16



       3.      Nothing in the CARES Act authorizes or permits the Defendant to pick and choose

who would gain access to, or benefit from, the federally backed lending program. And, the priority

of access to these limited funds is material – the demand is overwhelming as America responds to

the economic tsunami of COVID-19 upon small businesses. There is no justification for requiring

small businesses who did not have a Frost Bank business checking account as of April 1, 2020, to

go to the end of the line and suffer the inevitable consequence of the first-come-first-served system

that has been implemented under the CARES Act. It is no secret that the overwhelming and

immediate demand for assistance under the CARES Act will cause the allocated $349 billion to

quickly run out. Worse yet, Frost Bank’s decision unjustly benefitted its business clientele at the

expense of Plaintiff and members of the Class, barring them from receiving the much-needed

forgivable loan funds that Congress and the President made available to them.

       4.      Plaintiff Scherer brings this action on behalf of himself and his small business, and

all others similarly situated, against Frost Bank for its brazen violations of the CARES Act and the

Small Business Administration’s (“SBA”) 7(A) loan program, 15 U.S.C. § 636(a). Plaintiff also

seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 and a preliminary and permanent

injunction pursuant to 28 U.S.C. § 2202.

       5.      The Paycheck Protection Program (“PPP”), which is part of the $2 trillion stimulus

package created by the CARES Act in response to the COVID-19 pandemic signed into law on

March 27, 2020, empowers lenders (and only lenders) to make available as much as $349 billion

in government-guaranteed loans to cover eight weeks of payroll and other expenses for small

businesses across the U.S. In most cases, a large portion of these loans intend to be forgiven.

       6.      Frost Bank – creating an improper and unlawful restriction on PPP loans – is

refusing to accept PPP loan applications unless the small business applicant had an established

business checking account with Frost Bank as of April 1, 2020. Defendant is unlawfully



                                                 2
      Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 3 of 16



prioritizing these existing customers by making “PPP loans to existing business checking

customers with accounts open as of April 1, 2020”, and shutting out other businesses who equally

qualify under the PPP and CARES Act.

       7.      In essence, Frost Bank has denied access to the PPP program to small businesses

that do not have a commercial banking relationship with the bank. Plaintiff was thus prohibited by

Frost Bank from even applying for a PPP loan with Frost Bank, despite otherwise meeting the

statutory requirements for a PPP loan.

       8.      Although not material to this class action, Frost Bank’s purpose and motivation

behind its discriminatory practice is transparent – it is prioritizing its balance sheet by supporting

preexisting customers, in many cases with preexisting commercial loans issued by Frost Bank,

through the PPP program at the expense of qualifying small businesses who do not have a prior

and existing relationship with Frost Bank.

       9.      Senators Marco Rubio (R.-Fla.) and Ben Cardin (D.-Md.) have already chastised

other banks, including Bank of America, for imposing criteria not found in the law and selectively

choosing who can apply.

       10.     Frost Bank’s discriminatory practices are abhorrent and in violation of federal law.

In this time of critical and severe national need that the U.S. Government recognized and

immediately acted upon, Frost Bank’s discriminatory practices can only be described as corporate

greed, highly offensive and illegal.

                                            II.
                                 JURISDICTION AND VENUE

       11.     Plaintiff, on behalf of himself and the Class, brings this action pursuant to the

CARES Act, a federal statute. Subject matter jurisdiction of this Court is invoked pursuant to 28

U.S.C. §§ 1331 and 1332(d). Furthermore, there are members of the Class who are citizens of




                                                  3
      Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 4 of 16



states other than the state of citizenship of Defendant, and the amount in controversy exceeds five

million ($5,000,000) dollars exclusive of interest and costs.

        12.      Venue is proper in the United States District Court for the Southern District of

Texas under 28 U.S.C. § 1391(a) and (c) because Frost Bank conducts business in the State of

Texas, and in this District.

                                                   III.
                                               THE PARTIES

        13.      Plaintiff, Edward L. Scherer, is a sole proprietor owning a small business. Plaintiff

resides in, and his business is located in, Harris County, Texas. Plaintiff is a small business that

qualifies as an eligible applicant for a PPP loan under the CARES Act.

        14.      Defendant Frost Bank is a national bank organized under the laws of Texas, with

its principal executive offices at 111 W. Houston Street, San Antonio, Texas 78205. In its most

recent SEC Form 10-K filed with the Securities and Exchange Commission for the fiscal year

2019, Frost Bank’s parent corporation, Cullen/Frost Bankers, Inc., states that Frost Bank is the

principal operating subsidiary and sole banking subsidiary of Cullen/Frost Bankers, Inc., and that

Frost Bank is a Texas-chartered bank primarily engaged in the business of commercial and

consumer banking through approximately 142 financial centers across Texas in the Austin, Corpus

Christi, Dallas, Fort Worth, Houston, Permian Basin, Rio Grande Valley and San Antonio regions.1

As of December 31, 2019, Frost Bank had consolidated total assets of $34.1 billion and total

deposits of $27.7 billion and was one of the largest commercial banks headquartered in the State

of Texas. Id. Frost Bank has transacted and continues to transact business in this Southern District

of Texas.




1 Cullen/Frost Bankers, Inc.’s Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
for the fiscal year ended December 31, 2019 (commonly known as a 10-K filing)


                                                        4
      Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 5 of 16



                                           IV.
                                  FACTUAL ALLEGATIONS

       15.     The CARES Act is the largest economic relief bill in U.S. history and will allocate

$2.2 trillion in support to individuals and businesses affected by the coronavirus pandemic and

resulting economic downturn.

       16.     As part of the relief provided, the CARES Act expands the eligibility criteria for

borrowers to qualify for loans that are available through the SBA by adding the PPP to the SBA’s

gamut of loan programs.

       17.     The PPP provides federally-guaranteed loans up to a maximum amount of $10

million to eligible businesses, which can be conditionally forgivable, to encourage businesses to

retain employees through the COVID-19 crisis by assisting in the payment of certain operational

costs. To accommodate for this SBA expansion, the CARES Act has authorized commitments to

the SBA 7(a) loan program, as modified by the CARES Act, in the amount of $349 billion.

       18.     Eligible individuals and entities under the PPP include small businesses and eligible

nonprofit organization, Veterans organizations, and Tribal businesses described in the Small

Business Act, as well as individuals who are self-employed or are independent contractors who

meet program size standards.

       19.     The SBA’s interim final rule on the PPP provides the following information as to

who is eligible for a PPP loan:

               You are eligible for a PPP loan if you have 500 or fewer employees whose principal
               place of residence is in the United States, or are a business that operates in a certain
               industry and meet the applicable SBA employee-based size standards for that
               industry, and:

               i. You are:

               A. A small business concern as defined in section 3 of the Small Business Act (15
               USC 632), and subject to SBA’s affiliation rules under 13 CFR121.301(f) unless
               specifically waived in the Act;



                                                  5
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 6 of 16



              B. A tax-exempt nonprofit organization described in section 501(c)(3) of the
              Internal Revenue Code (IRC), a tax-exempt veterans organization described in
              section 501(c)(19) of the IRC, Tribal business concern described in section
              31(b)(2)(C) of the Small Business Act, or any other business; and

              ii. You were in operation on February 15, 2020 and either had employees for whom
              you paid salaries and payroll taxes or paid independent contractors, as reported on
              a Form 1099-MISC. You are also eligible for a PPP loan if you are an individual
              who operates under a sole proprietorship or as an independent contractor or eligible
              self-employed individual, you were in operation on February 15, 2020. You must
              also submit such documentation as is necessary to establish eligibility such as
              payroll processor records, payroll tax filings, or Form 1099-MISC, or income and
              expenses from a sole proprietorship. For borrowers that do not have any such
              documentation, the borrower must provide other supporting documentation, such
              as bank records, sufficient to demonstrate the qualifying payroll amount.

              13 CFR Part 120, pp. 5-6.

       20.    The “General Eligibility” section of the PPP loan lender application form lists only

two requirements for a PPP loan to be approved:

              -   The Applicant has certified to the Lender that (1) it was in operation on
                  February 15, 2020 and had employees for whom the Applicant paid salaries and
                  payroll taxes or paid independent contractors, as reported on Form(s) 1099-
                  MISC, (2) current economic uncertainty makes this loan request necessary to
                  support the ongoing operations of the Applicant, (3) the funds will be used to
                  retain workers and maintain payroll or make mortgage interest payments, lease
                  payments, and utility payments, and (4) the Applicant has not received another
                  Paycheck Protection Program loan; and,

              -   The Applicant has certified to the Lender that it (1) is an independent contractor,
                  eligible self-employed individual, or sole proprietor or (2) employs no more
                  than the greater of 500 or employees or, if applicable, meets the size standard
                  in number of employees established by the SBA in 13 C.F.R. 121.201 for the
                  Applicant’s industry.

              SBA Form 2484

       21.    Plaintiff qualifies as an eligible applicant for a PPP loan under the SBA guidelines.

       22.    Plaintiff did not have a business checking account with Frost Bank as of April 1,

2020, and was thus ineligible to apply for a PPP loan under Frost Bank’s self-declared criterion

that created an impermissible restriction upon, and violated, the CARES Act.




                                                6
         Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 7 of 16



          23.      Nothing in the CARES Act allows for the differentiation of a small business loan

under the federal program between a bank’s preexisting business clients and other businesses that

were not active business checking account customers of Frost Bank as of April 1, 2020. And,

nothing in CARES Act allows Frost Bank to determine who can participate in the federal program

based on its own improper criteria, including its impermissible restriction that Plaintiff must have

been a client of Frost Bank with an existing business checking account with Frost Bank as of April

1, 2020.

          24.      The purpose and motivation behind Frost Bank’s discriminatory practice is

transparent. In light of the fact that PPP is a limited funding program, Frost Bank has decided to

prioritize its balance sheet by supporting preexisting loans issued by Frost Bank through the PPP

program at the expense of small businesses that do not have a lending or commercial banking

relationship with Frost Bank. Had Congress intended to allow banks, like Frost Bank, to limit

access to the PPP funding program to only those small businesses that had a borrowing or

commercial banking relationship with the bank, Congress would have said so. The purpose,

however, of the PPP law is to assist all (not just some) small businesses who qualify under the

SBA rules and to provide equal access to those funds on a first-come-first-served basis.

          25.      Nevertheless, Frost Bank repeatedly states that eligibility is limited only to small

businesses that are their existing customers as of April 1, 2020, with a business checking account.2

This arbitrary limitation is contrary to the law, and has greatly damaged Plaintiff and the Class.

          26.      Indeed, U.S. Senator Marco Rubio criticized another bank (Bank of America) for a

similar restrictive requirement, saying via Twitter, “The requirement that a #SmallBusiness not

just have a business account but also a loan or credit card is NOT in the law we wrote & passed or

in the regulations.” See the following:


2   See attached Exhibit – A, obtained at https://www.frostbank.com/COVID-19/CARESAct.


                                                       7
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 8 of 16




      27.    Similarly, Senator Ben Cardin issued the following Statement on Launch of the

Paycheck Protection Program:

             I am deeply troubled by reports of financial institutions turning away
             small businesses that desperately need capital through the Paycheck
             Protection Program. The small business provisions in the CARES
             Act were written to get funds into the hands of American small
             business owners as quickly as possible so they can keep employees
             on payroll and avoid financial ruin while we work to combat
             COVID-19. Creating artificial barriers that block businesses
             from much-needed capital is redlining by another name. I will
             continue working with the administration to ensure that small
             businesses in every community have access to the programs created
             by the CARES Act, including the emergency EIDL grant program
             and the Paycheck Protection Program. [emphasis supplied].




                                               8
      Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 9 of 16



       28.     Frost Bank, like Bank of America, is engaging in unacceptable, shameless and

brazen behavior it knows violates the statute. In case Frost Bank believes to be on the right side

of the law, the above U.S. Senators (the very authors of the CARES Act themselves), could not

have stated it more plainly that requiring PPP loan applicants to have a preexisting business

relationship with a bank violates the statute because such a requirement was neither intended nor

placed in the CARES Act.

                                          V.
                               CLASS ACTION ALLEGATIONS

       29.     Plaintiff incorporates each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       30.     Plaintiff, in accordance with Fed. R. Civ. P. 23(b)(1), (b)(2) and (b)(3), brings this

action on behalf of himself and as a member of the Class defined below.

       31.     The Class consists of (a) all individuals or entities who qualify for a loan under the

PPP and (b) who were prevented from even applying for a PPP loan by Frost Bank solely because

they do not have a pre-existing business checking and/or debt relationship with Frost Bank.

       32.     The Class is so numerous that joinder of all members is impracticable. See Fed. R.

Civ. P. 23(a)(1). The Class consists of individuals and companies throughout the country.

       33.     There are questions of law and fact common to the Class (or to a sub-class, should

the Court decide to limit or change the class definition during pendency of this class action). See

Fed. R. Civ. P. 23(a)(2). These common questions include, but are not limited to:

               A.      Whether Frost Bank wrongly imposed additional requirements for PPP
                       loans for a financial purposes purpose not iterated in the CARES Act;
                       thereby, penalizing small businesses that the U.S. Government intended to
                       benefit from PPP loans for not having a business checking account and/or
                       debt relationship with the Defendant;

               B.      Whether Frost Bank wrongly denied qualifying small businesses from
                       applying to Frost Bank for PPP loans;



                                                  9
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 10 of 16



               C.      Whether Frost Bank purposely designed, employed and maintained a
                       system that was inadequate to protect small businesses qualified to receive
                       a PPP loan;

               D.      Whether Frost Bank failed to design, employ and maintain a system that
                       was adequate to protect small businesses qualified to receive a PPP loan;

               E.      Whether Frost Bank made representations on its website and elsewhere to
                       discourage and/or disallow small businesses that did not have a prior
                       business relationship (or at least a business checking account with Frost
                       Bank as of April 1, 2020) from receiving a PPP loan;

               F.      Whether Frost Bank’s actions and / or omissions violated the CARES Act;

               G.      Whether Frost Bank’s actions and / or omissions caused small businesses
                       that did not have a prior business relationship (or at least a business
                       checking account with Frost Bank as of April 1, 2020) to miss the
                       opportunity of timely applying for, and receiving, a PPP loan.

       34.     Plaintiff’s claims, which arise out of Frost Bank’s prohibition of qualifying small

businesses to apply for PPP loans with Frost Bank, are typical of the claims of the Class members.

Likewise, Defendant’s defenses to Plaintiff’s claims – both the myriad of legal defenses that can

be anticipated, together with the factual defenses – are typical of the defenses to the Class claims.

See Fed. R. Civ. P. 23(a)(3).

       35.     Plaintiff will fairly and adequately represent and protect the interests of the Class.

See Fed. R. Civ. P. 23(a)(4). Plaintiff is articulate and knowledgeable about his claims, and fully

able to describe them. There are no conflicts of interest between Plaintiff with respect to the

interests of the Class members. Plaintiff, like the Class members, has suffered tremendous

financial loss as a result of Defendant’s brazen acts.

       36.     Counsel for Plaintiff is well-suited to represent his interests and the interests of the

Class at large. Plaintiff has retained competent counsel experienced in complex federal litigation

and class actions (including class actions under other federal statutes such as the Fair Labor

Standards Act and the Fair Credit Reporting Act), who will vigorously and competently prosecute

the claims Plaintiff and Class members assert.


                                                 10
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 11 of 16



        37.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1). Prosecuting

separate actions would create a risk of adjudications with respect to individual Class members that,

as a practical matter, would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to protect their

interests.

        38.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(2). Frost Bank will

continue to commit the violations alleged, and the members of the Class and the general public

will continue to be unfairly denied access to critical relief that they are entitled to under the CARES

Act’s PPP. Frost Bank has acted and refused to act on grounds that apply generally to the Class so

that final injunctive relief and corresponding declaratory relief is appropriate respecting the Class

as a whole. Time is of the essence, as the PPP funds are limited and are to be distributed on a first-

come-first-served basis.

        39.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3). The questions

of law or fact common to the members of the Class, described above, predominate over any

questions affecting only individual members.

        40.    Due to the individual amount at issue as to each Class member, as well as the cost

and difficulty in litigating each case separately, the Class members have insufficient interest in

individually controlling the prosecution of separate actions. See Fed. R. Civ. P. 23(b)(3)(A). This

is especially true in the present economic environment that leaves many small businesses

struggling and with dwindling financial resources to commence litigation individually.

        41.    The Class has not previously litigated the claims asserted in this complaint. See

Fed. R. Civ. P. 23(b)(3)(B).

        42.    This Court is more than an appropriate forum for the litigation of the Class claims.

Counsel for Class Plaintiff has litigated, for many years, before the Honorable Judges in the



                                                  11
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 12 of 16



Southern District of Texas, and each is highly qualified to serve and dispense the justice this matter

demands in this unusual time in our country.

       43.     Any difficulties that might be incurred in the management of this class action are

insubstantial. See Fed. R. Civ. P. 23(b)(3)(D).

       44.     For these reasons, a class action is clearly superior to other available methods for

the fair and efficient adjudication of this controversy. Certification is thus appropriate under Rule

23(b)(1) or Rule 23(b)(3) of the Federal Rules of Civil Procedure.

                                            VI.
                                     CLAIMS FOR RELIEF

                                         COUNT ONE:
                             Violations of the CARES Act, H.R. 748

       45.     Plaintiff alleges and incorporates by reference all allegations asserted in the

previous paragraphs.

       46.     The CARES Act, a $2 trillion stimulus package in response to the COVID-19

pandemic that was signed in to law on March 27, 2020, includes the PPP, which empowers lenders

to make available as much as $349 billion in government-guaranteed loans to cover eight weeks

of payroll and other expenses.

       47.     There is an implied cause of action arising under the CARES Act.

       48.     The CARES Act is the single largest piece of legislation in U.S. history enacted in

response to a world-wide health crisis, and the Defendant would be hard-pressed to deny that the

Act’s principal purpose was to immediately provide individuals and businesses humanitarian aid

and assistance. The statute, unlike Defendant, is humanitarian in nature.

       49.     The CARES Act, along with the SBA’s interim final rule on the PPP, provides the

sole eligibility requirements to apply for a PPP loan.




                                                  12
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 13 of 16



       50.      The purpose of the CARES Act’s PPP is to assist all entities and individuals who

qualify and to provide equal access to those funds.

       51.      In flagrant disregard for law, Frost Bank has nevertheless decided to protect itself

through the PPP program – rather than the intended U.S. businesses and individuals – by creating

an unnecessary impediment to apply for a PPP loan from it – a preexisting business checking

account and / or a commercial relationship with Frost Bank.

       52.      Plaintiff and members of the Class met the eligibility requirements for a PPP loan.

Nevertheless, Frost Bank refused to allow Plaintiff and similarly situated members of the Class to

apply for a PPP loan because they did not have a preexisting commercial banking relationship with

Frost Bank.

       53.      As a direct and proximate result of Frost Bank’s wrongful actions, Plaintiff and

Class members have suffered damages up to $10 million each due their inability to apply for a PPP

loan with Frost Bank despite being otherwise eligible to apply. Frost Bank should now be held

liable for these damages.

                                       COUNT TWO:
                 Violations of the SBA’s 7(a) Loan Program, 15 U.S.C. 636(a)

       54.      Plaintiff alleges and incorporates by reference all allegations asserted in the

previous paragraphs.

       55.      The SBA’s 7(a) loan program is designed to help start-up and existing small

businesses obtain financing when they might not otherwise be eligible for business loans. Under

the program, a participating lender executes the loan with the borrower according to specific SBA

requirements.

       56.      The PPP is part of the SBA’s 7(a) loan program.

       57.      There is an implied cause of action arising under the SBA’s 7(a) loan program.




                                                 13
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 14 of 16



       58.     In flagrant disregard for law, Frost Bank has chosen to protect itself through the

SBA’s 7(a) PPP program – rather than intended U.S. businesses and individuals – by creating an

unnecessary impediment to apply for a PPP loan from it – a preexisting business checking account

and / or a commercial relationship with Frost Bank.

       59.     Plaintiff and members of the Class met the eligibility requirements for a PPP loan.

Nevertheless, Frost Bank refused to allow Plaintiff and similarly situated members of the Class to

apply for a PPP loan because they did not have a preexisting commercial banking relationship with

Frost Bank.

       60.     As a direct and proximate result of Frost Bank’s wrongful actions, Plaintiff and

Class members have suffered damages up to $10 million each due their inability to apply for a PPP

loan with Frost Bank despite being otherwise eligible to apply. Frost Bank should now be held

liable for these damages.

                                     COUNT THREE:
              Declaratory Judgment and Preliminary and Permanent Injunction
                           Pursuant to 28 U.S.C. §§ 2201 and 2202

       61.     Plaintiff alleges and incorporates by reference all allegations asserted in the

previous paragraphs.

       62.     There is an actual controversy between Frost Bank and the Class (including

Plaintiff) concerning the application of the PPP.

       63.     Pursuant to 28 U.S.C. § 2201 this Court may “declare the rights and legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.”

       64.     Frost Bank wrongfully prevented business entities and individuals from applying

for PPP loans from Frost Bank, despite meeting all federally-imposed PPP loan eligibility

requirements, for lack of a business and / or lending relationship with Frost Bank.




                                                  14
     Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 15 of 16



        65.      Accordingly, Plaintiff and members of the Class seek a declaration that Frost

Bank’s requirement that applicants have a business and / or lending relationship with Frost Bank

in order to apply for a PPP loan be declared void, invalid and unenforceable.

        66.      Plaintiff and the Class are likely to succeed on the merits of their causes of action

set forth in Counts I and II.

        67.      Plaintiff and the Class have suffered and will continue to suffer irreparable harm in

the absence of injunctive relief enjoining Frost Bank from depriving Plaintiff and the Class from

the rights and benefits bestowed by the CARES Act and its regulations, and do not have an

adequate remedy at law.

        68.      Frost Bank will suffer no injury if the Court grants the preliminary injunctive relief

that Plaintiff and the Class seek.

        69.      The public interest will be served if the Court grants the preliminary injunctive

relief that Plaintiff and members of the Class seek.

                                             VII.
                                     DEMAND FOR JURY TRIAL

        70.      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff and members of the Class herein make

formal demand for a trial by jury.

                                             VIII.
                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and members of the Class (and any future

sub-classes), prays for the following relief from this Honorable Court:

              a. Pursuant to Fed. R. Civ. P. 23, certify this civil action as a class action, designate
                 Plaintiff as Class representative, and appoint counsel for Plaintiff as Class Counsel;

              b. Preliminarily and permanently enjoin Frost Bank from engaging in the wrongful
                 and unlawful conduct alleged herein, viz., depriving Plaintiff and members of the
                 Class from the rights and benefits bestowed by the CARES Act and its regulations;




                                                   15
Case 4:20-cv-01297 Document 1 Filed on 04/12/20 in TXSD Page 16 of 16



    c. Direct Frost Bank to make available to Plaintiff and to members of the Class all of
       the rights and benefits under the CARES Act and its regulations;

    d. Award damages, including compensatory, exemplary, and statutory damages, to
       Plaintiff and to each member of the Class in an amount to be determined at trial,
       for the acts complained of herein;

    e. Award Plaintiff and members of the Class their expenses and costs of suit, including
       reasonable attorneys’ fees to the extent provided by law;

    f. Award Plaintiff and members of the Class pre-judgment and post-judgment interest
       at the highest legal rate to the extent provided by law; and

    g. Grant all other and further relief to which Plaintiff and members of the Class are
       entitled by law or in equity as may be determined by the Court to be just, equitable
       and proper.

                                         Respectfully submitted,
                                         ALI S. AHMED, P.C.

                                    By: /s/ Salar Ali Ahmed
                                        Salar Ali Ahmed
                                        Federal Id. No. 32323
                                        State Bar No. 24000342
                                        430 W. Bell Street
                                        Houston, Texas 77019
                                        Telephone: (713) 898-0982
                                        Email: aahmedlaw@gmail.com
                                         Attorney for Plaintiff
                                         Edward L. Scherer
                                         and for Members of
                                         the nationwide Class




                                        16
